Title: John Adams to Abigail Adams, 3 January 1797
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Jan. 3. 1797
          
          I recd Yesterday your favour of 23. of Decr. from Boston.
          The old Patrioch, has got a Name of Old Scrathum, or old Scratch or Some Such Oddity that will amuse the Blackguards for a time. Mrs Storers Verses are very shrewd
          The Story of my Muteness, or Incapacity to talk, I almost wish were true.— On Some Occasions.
          Dr Walters Politeness to be Sure is conspicuous. It is enough at present to think about Thorns under the Pillar of P. of U. S. at Philadelphia.
          I wish you would find out whether Gardner did write Aurelius or not—and if not who did.
          Those Reports which were so full of harm, which you Suppose came to my Ears, I know not.
          I have never been able to get sight of one of the hand Bills which were distributed in this City & state in such Numbers and at such

an Expence. They carefully conceal them from me. All I have heard of, is one—which announced that [“]if Jefferson was chosen he would keep open House and Table for all jolly Irish Hearts: whereas if Adams should be chosen he would live as close as Washington.”
          These continual Successions of Elections of P. Governors senators Representatives & every thing will get the whole People into an habit of Lying I fear.
          Mr Jeffersons Letter to Mr Madison was Yesterday in the mouth of every one. It is considered as Evidence of his Determination to accept—of his Friendship for me—And of his Modesty and Moderation.
          I had a Visit Yesterday from Mr De L’Etombe Which I consider as an intended beginning of Intercourse. He disclaimed all Authority. it was a Visit of a Man a Philosopher and an Acquaintance of Eighteen years. It was to assure & convince me that the Directory never had a thought of interfering in our Election, not a Wish to oppose me or impose any other &c. a long Conversation ensued, too long to relate now at length. I told him in Brief that I must Support the Constitution of the United states—and the system of impartial Neutrality bet. the belligerent Powers, untill it should be otherwise ordained by Congress—consistent with these Duties I should be allways friendly to the French. He went away professing to be well satisfied. Perhaps more of this may turn up.— I may give you a more particular detail of this Interview. Whether he was sent by others I know not.
          affectionately
          
            J. A
          
        